Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on September 28, 2022, wherein claims 1-20 are currently pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2022 has been entered.
 

Response to Arguments
Applicant's arguments filed have been fully considered but they are geared towards newly amended claims with newly added limitations. These newly amended claims and the newly added limitations are considered for the first time in the rejection below.  



35 USC §101 discussion:
Applicant’s newly amended claims, the newly added limitations, and the remarks presented have been considered but they do no help overcome the 35 USC §101 rejection presented in the previous Office action.
The core concepts of the claims still are geared to gather information/data (mostly mathematical), do calculations (using mathematical models/concepts – regression analysis) to determine prioritizations and then determine a “prioritized” list of task for the user. The newly added limitation is determines a score (for each priority factor) – which is an abstract concept (mathematical concept).  The overall claimed concept is towards organize work tasks for users (human/people) and is clearly towards organizing human activities.  There is no technical improvement shown in the claims and the amended limitation also do not show any technical improvement.  The claims are using abstract information and comparing, analyzing, manipulating, etc., this abstract information. The amended portions are still using mathematical concepts to obtain results and using the results for organizing and decision making.  The concepts do not need the generic/general-purpose computers and computing components (stated as extra-solution/post-solution activities) to perform the steps. The claimed concepts/claims are clearly still organizing human activities (through information organization and comparing) and using mathematical concepts to make determinations (note that Applicant just states the label/type of mathematical analysis and does not specifically show any full usage/algorithm).  Mostly mathematical concepts are used (even in dependent claims and the labels/type of general concepts are worded without any actual mathematics being shown) to arrange/rearrange tasks based on weighted values and other factors (where the values and weights are also mathematical in nature – for example, among others, see Applicant’s specification para. 0017). The claimed concept compares information/data and uses mathematical techniques to assign tasks for user. This is clearly organizing human activities. The information/data itself is also abstract since it relates to the task content, users, mathematical numerical, etc., (all non-technical information/data).  Applicant’s claims are just taking abstract information/data and using Applicant’s own ideas and logic flow of what Applicant deems is important (based on the abstract information).  The core of the inventive concept is just getting information, and manipulating and analyzing (significantly mathematically) this data - which can be done by hand, done by a human mind, done manually, and ultimately fall in the category of organizing human activities (as human activities are actually being organized here).  The flow of Applicant’s data manipulation and analysis does not improve any technology but just organizes human activities in the abstract. The use of computers and computing components/devices/etc., are all post-solution/extra-solution activities. Based upon consideration of all of the relevant factors with respect to the current claims 1-20 as a whole the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and is further not integrated into a practical application. As stated before, but for the recitation of, for example, “system,” “network,” “processor,” “computer,” “machine,” “graphical user interface (GUI)” “storage medium,” “medium,” etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.
 The claims (independent and dependent) represent the abstract idea of collecting information and comparing new and stored information and using rules to identify options; and further towards mathematical concepts. The idea of gathering/receiving/acquiring/etc., information/data, calculat[ing], generat[ing], further receiv[ing] sequences, perform[ing] regression analysis, etc., (including limitations in the dependent claims – for example, “perform[ing],” other “determin[ing]” steps, “updat[ing]” steps, further “calculat[ing] (or showing mathematical steps),” “identify[ing]” steps, more “generat[ing],” etc.,), is an abstract concept the abstraction further similar to Versata Development Group, Inc. v. SAP America, Inc., 793 F.3d 1306, 115 U.S.P.Q.2d 1681 (Fed. Cir. 2015), TLI Communications LLC v. AV Automotive LLC, (Fed Cir. May 17, 2016), OIP Technologies, Inc. v. Amazon.com, Inc., 788 F.3d 1359, 115 U.S.P.Q.2d 1090 (Fed. Cir. 2015), Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), and Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014) all of whose claims were held ineligible.  The steps recited in the claims further merely employ algorithmic (mathematical and other-generic) relationships to manipulate existing information to generate additional information. The claimed invention also represents using mathematical algorithms/relationships to aggregate/generate data from combining datasets (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019).  As stated before, if a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under both mathematical concepts grouping and organizing human activities grouping, the claims recite an abstract idea.
Additionally, the claims as a whole does not integrate the recited judicial exception into a practical application. It should be noted that a “claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Memorandum (2019 Subject Matter Guidance), Section 111(A)(2).  The U.S. Supreme Court has described “the concern that drives this exclusionary principle [i.e., the exclusion of abstract ideas from patent eligible subject matter] as one of pre-emption.” Alice, 573 U.S. at 216. However, characterizing preemption as a driving concern for patent eligibility is not the same as characterizing preemption as the sole test for patent eligibility. As the courts have explained, “[t]he Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability,” and “[f]or this reason, questions on preemption are inherent in and resolved by the § 101 analysis.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (citing Alice, 573 U.S. at 216). And, although “preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.” Id. Moreover, “[w]here a patent’s claims are deemed only to disclose patent ineligible subject matter under the [Alice/Mayo] framework . . ., preemption concerns are fully addressed and made moot.” Id.; see also OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015), cert, denied, 136 S. Ct. 701 (2015)(“[T]hat the claims do not preempt all price optimization or may be limited to price optimization in the e-commerce setting do not make them any less abstract.”).  Further, Appellant’s claims are different from those claims that the Courts have found to be patent eligible by virtue of reciting technological improvements to a computer system. See, e.g., DDR Holdings, 773 F.3d at 1249, 1257 (holding that claims reciting computer processor for serving “composite web page” were patent eligible because “the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks”); Visual Memory LLC v. NVIDIA Corp., 867 F.3d 1253, 1259 (Fed. Cir. 2017) (holding that claims directed to “an improved computer memory system” having many benefits were patent eligible).  In McRO1, the Federal Circuit concluded that the claim, when considered as a whole, was directed to a “technological improvement over the existing, manual 3-D animation techniques” through the “use [of] limited rules . . . specifically designed to achieve an improved technological result in conventional industry practice.” McRO, 837 F.3d at 1316 (McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1303 (Fed. Cir. 2016)).  Specifically, the Federal Circuit found that the claimed rules allowed computers to produce accurate and realistic lip synchronization and facial expressions in animated characters that previously could only be produced by human animators; and the rules were limiting because they defined morph weight sets as a function of phoneme sub-sequences. McRO, 837 F.3d at 1313.  The present situation is not like the one in McRO where computers had been unable to make certain subjective determinations, e.g., regarding morph weight and phoneme timings, which could only be made prior to the claimed invention by human animators. The Background section of one of the patents at issue in McRO, Rosenfeld (US Patent 6,307,576 B1; issued Oct. 23, 2001), includes a description of the admitted prior art method and the shortcomings associated with that prior method. See McRO, 837 F.3d at 1303-06. There is no comparable discussion in Appellant’s Specification or elsewhere of record.  Further, as the Federal Circuit has explained, a “claim for a new abstract idea is still an abstract idea.” Synopsis, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016). Even assuming the technique claimed was “[groundbreaking, innovative, or even brilliant,” that would not be enough for the claimed abstract idea to be patent eligible. See Ass ’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013).
The claims further utilize a processor, network, interface, database, and other generic computing components without any improvement to the functioning of the devices themselves. See also Enflsh, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016) (“[W]e find it relevant to ask whether the claims are directed to an improvement to computer functionality versus being directed to an abstract idea ... the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.”). The claims do not recite an additional element or elements that reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. See Alice, 573 U.S. at 222 (“In holding that the process was patent ineligible, we rejected the argument that ‘implement[ing] a principle in some specific fashion’ will ‘automatically fal[l] within the patentable subject matter of § 101.”’ (Alterations in original) (quoting Parker v. Flook, 437 U.S. 584, 593 (1978))).  
To be a patent-eligible improvement to computer functionality, the courts have required the claims to be directed to an improvement in the functionality of the computer or network platform itself. In Ancora Techs. Inc. v. HTC America, Inc., for example, the CAFC held that claims directed to storing a verification structure in computer memory were directed to a non-abstract improvement in computer functionality because they improved computer security. 908 F.3d 1343, 1347–49 (Fed. Cir. 2018). The CAFC determined the claims addressed the “vulnerability of license authorization software to hacking” and were thus “directed to a solution to a computer-functionality problem.” Id. at 1349. Likewise, in Finjan, Inc. v. Blue Coat System, Inc., the CAFC held that claims to a “behavior-based virus scan” provided greater computer security and were thus directed to a patent eligible improvement in computer functionality. 879 F.3d 1299, 1304–06 (Fed. Cir. 2018). In Data Engine Techs. LLC v. Google LLC, the CAFC held patent eligible claims reciting “a specific method for navigating through three-dimensional electronic spreadsheets” because the claimed invention “improv[ed] computers’ functionality as a tool able to instantly access all parts of complex three-dimensional electronic spreadsheets.” 906 F.3d 999, 1007–08 (Fed. Cir. 2018); see also Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 1359–63 (Fed. Cir. 2018) (holding patent eligible claims reciting an improved user interface for electronic devices that improved the efficiency of the electronic device, particularly those with small screens”). And in SRI Int’l, Inc. v. Cisco Sys. Inc., the CAFC held patent eligible claims directed to an improved method of network security “using network monitors to detect suspicious network activity…generating reports of that suspicious activity, and integrating those reports using hierarchical monitors.” 930 F.3d 1295, 1303 (Fed. Cir. 2019). The CAFC concluded that the “focus of the claims was on the specific asserted improvement in computer capabilities,” namely “providing a network defense system that monitors network traffic in real-time to automatically detect large-scale attacks.” Id. at 1303–04.
The CAFC has consistently stated that it is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool. For example, in Affinity Labs. of Texas, LLC v. DIRECTV, LLC, the CAFC held that claims to a method of providing out-of-region access to regional broadcasts were directed to an abstract idea. 838 F.3d 1253, 1258 (Fed. Cir. 2016). The CAFC determined the claims were not a patent-eligible improvement in computer functionality because they simply used cellular telephones “as tools in the aid of a process focused on an abstract idea.” Id. at 1262; see also In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016) (holding ineligible claims reciting concrete physical components merely as “a generic environment in which to carry out the abstract idea of classifying and storing digital images in an organized manner”). Likewise, in Intellectual Ventures I LLC v. Capital One Bank (USA), the CAFC held that claims reciting a system for providing web pages tailored to an individual user were directed to an abstract idea. 792 F.3d 1363, 1369–70 (Fed. Cir. 2015). The CAFC held that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” was insufficient to render the claims patent eligible as an improvement to computer functionality. Id. at 1367, 1370; see also Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715–16 (Fed. Cir. 2014) (holding that displaying an advertisement in exchange for access to copyrighted material is an abstract idea). And in SAP Am., Inc. v. InvestPic, LLC, the CAFC held patent ineligible claims directed to “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis.” 898 F.3d 1161, 1167–68 (Fed. Cir. 2018). The CAFC determined the claims were focused not on a physical-realm improvement to computers as tools but rather an improvement in wholly abstract ideas. Id. at 1168.   The CAFC has also held that improving a user’s experience while using a computer application is not, without more, sufficient to render the claims directed to an improvement in computer functionality. For example, in Trading Techs. I, the CAFC held patent ineligible claims directed to a computer-based method for facilitating the placement of a trader’s order. Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092–93 (Fed. Cir. 2019) (Trading Techs. I). Although the claimed display purportedly “assist[ed] traders in processing information more quickly,” the CAFC held that this purported improvement in user experience did not “improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.” Id.; see also Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1381, 1384–85 (Fed. Cir. 2019) (Trading Techs. II) (holding that claims “focused on providing information to traders in a way that helps them process information more quickly” did not constitute a patent-eligible improvement to computer functionality).  In sum, “software can make non-abstract improvements to computer technology just as hardware improvements can.” Enfish, 822 F.3d at 1335. But to be directed to a patent-eligible improvement to computer functionality, the claims must be directed to an improvement to the functionality of the computer or network platform itself. See, e.g., id. 1336–39; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257–59 (Fed. Cir. 2014). Thus, this inquiry “often turns on whether the claims focus on ‘the specific asserted improvement in computer capabilities…or, in-stead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool.’” Finjan, 879 F.3d at 1303 (quoting Enfish, 822 F.3d at 1335–36).  Against this background, Applicant’s claims are not directed to a practical application and are not patent eligible as they are only directed task prioritization for user in a fundamental economic practice (organizing human activities – abstract idea) where the manipulation of data is heavily mathematical in nature (abstract data).
Accordingly, the claims do not integrate the judicial exception into a practical application. See Memorandum, Section 111(A)(2) (Prong Two: If the Claim Recites a Judicial Exception, Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application). 
Furthermore, under step 2B, the recitations of the core inventive steps amount to little more than reciting that the computer system applies the abstract idea. These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant's application ((for example, see Applicant’s specification at, for example, paragraphs 0044 [general purpose computers/processors and generic computing components and devices], 0054 [general purpose computers/processors and generic computing components and devices], 0058-0059 [general purpose computers/processors and generic computing components and devices])) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP.  As stated in the most recent guidelines provided by the office, “Simply appending well-understood routines and conventional activities previously known to the industry, specifies a high level of generality…”  (2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). The elements in combination (or alone) do not provide any material drawn to something significantly more than the claimed method of organizing these known activities. The claims require no more than a generic computer to perform generic computer functions.  Additionally, the claims simply gather data and describe the data by reciting, very generally, steps or organizing information through mathematical relationships.  The steps further merely employ mathematical relationships to manipulate existing information to generate additional information.  Applicant's claimed steps represent activities that could be performed by a human but are simply performed on a general purpose computer instead.  The elements included in the claimed invention could, under broadest reasonable interpretation, be performed without a machine.  Applicant is directed to the following references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57, Gottschalk v. Benson.  The focus of the claims is on collecting information, manipulating and analyzing it (some steps though using mathematical concepts), and outputting certain results of the collections and analysis/calculations.  Information as such is intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003).  The Court of Appeals for the Federal Circuit (CAFC) have also treated analyzing information by steps people go through in their minds, or by mathematical algorithms as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010).  Here, the claims are clearly focused on the combination of those abstract-idea processes.  The advance they purport to make is a process of gathering and analyzing information of a specified content,  accessing/obtaining data, data analysis to determine more data, conducting data manipulation and mathematical concepts, then outputting/displaying the results, and not any particular assuredly inventive technology for performing those functions.  They are therefore directed to an abstract idea.
Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. It should be noted the limitations of the current claims are performed by the generically recited computers.  The elements included in the claimed invention could, under broadest reasonable interpretation, be performed without a machine. Applicant is directed to the following references: (1) 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57, Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57, Gottschalk v. Benson.
The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The core limitations require no more than a generic computer to perform generic computer functions. see Alice Corp., 134 S. Ct. at 2360 and buySAFE, Inc. v. Google, Inc. 754 F.3d 1350, 1355 (and also please refer to “July 2015 Update: Subject Matter Eligibility, page 7” for a listing of computer functions found by the courts to be well-understood, routine and conventional and the 2019 Subject Matter Guidance Federal Register, Vol. 84, Vol. 4, January 07, 2019). It should be noted the limitations of the current claims are performed by the generically recited computers.  Limiting the claims to the particular technological environment  of  demand modelling using generic computers  is,  without  more, insufficient to transform them into patent-eligible applications of the abstract idea at their core. See Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 610–11 (2010); Diamond v. Diehr, 450 U.S. 175, 191 (1981); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Merely gathering/selecting/acquiring information for collection, analysis (some using mathematical concepts/models), and display does nothing significant to differentiate a process from ordinary mental/manual processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.  Simply requiring the selection and manipulation of information—to provide a “humanly comprehensible” amount of information useful for users, by itself does not transform the otherwise-abstract processes of information collection and analysis. See Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant's application ((for example, see Applicant’s specification at, for example, paragraphs 0044 [general purpose computers/processors and generic computing components and devices], 0054 [general purpose computers/processors and generic computing components and devices], 0058-0059 [general purpose computers/processors and generic computing components and devices])) and/or the specification of the cited art in the current/previous art rejection, the art cited on the PTO-892, and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. The claims at issue here do not require an arguably inventive device or technique for displaying information, unlike the claims at issue in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014) (at JMOL stage finding inventive concept in modification of conventional mechanics behind website display to produce dual-source integrated hybrid display). Nor do the claims here require an arguably inventive distribution of functionality within a network, thus distinguishing the claims at issue from those in Bascom, 2016 WL 3514158, at *6 (at pleading stage finding sufficient inventive concept in “the installation of a filtering tool at a specific location, remote from the end users, with customizable filtering features specific to each end user”).  The claims do not include any requirement for performing the claimed functions by use of anything but entirely conventional, generic technology. See Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). The claims therefore do not state an arguably inventive concept in the realm of application of the information-based abstract ideas. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).


35 USC §103 discussion:
	Applicant’s remarks are geared towards the newly amended claims and the newly added limitations and terms. These are newly amended claims and limitations with newly added elements/terms/limitations are considered and discussed for the first time in the rejection below.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining and generating/creating data (lists and tasks to be performed), human selection of data (comparisons of data/information), data analysis to determine more data/information (some using mathematical steps – regression analysis & where the data/information is mathematical in nature), and providing this determined data for further comparison and determinations (including more possible mathematical analysis/calculations).  The core concepts of the claims still are geared to gather information/data (mostly mathematical), do calculations (using mathematical models/concepts – regression analysis) to determine prioritizations and then determine a “prioritized” list of task for the user. The newly added limitation is determines a score (for each priority factor) – which is an abstract concept (mathematical concept).  The overall claimed concept is towards organize work tasks for users (human/people) and is clearly towards organizing human activities.  There is no technical improvement shown in the claims and the amended limitation also do not show any technical improvement.  The claims are using abstract information and comparing, analyzing, manipulating, etc., this abstract information. The amended portions are still using mathematical concepts to obtain results and using the results for organizing and decision making.  The concepts do not need the generic/general-purpose computers and computing components (stated as extra-solution/post-solution activities) to perform the steps. The claimed concepts/claims are clearly still organizing human activities (through information organization and comparing) and using mathematical concepts to make determinations (note that Applicant just states the label/type of mathematical analysis and does not specifically show any full usage/algorithm).  Mostly mathematical concepts are used (even in dependent claims and the labels/type of general concepts are worded without any actual mathematics being shown) to arrange/rearrange tasks based on weighted values and other factors (where the values and weights are also mathematical in nature – for example, among others, see Applicant’s specification para. 0017). The claimed concept compares information/data and uses mathematical techniques to assign tasks for user.  The claimed invention clearly further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).
The limitations and claimed concepts presented in the independent claims and dependent claims, under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, “system,” “network,” “processor,” “computer,” “machine,” “graphical user interface (GUI)” “storage medium,” “medium,” etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under both mathematical concepts grouping and organizing human activities grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “networks,” “processors,” “computers,” “machines,” “graphical user interfaces (GUIs)” “storage medium,” “medium,” etc.,) which are recited at a high level of generality, i.e., as generic “system,” “network,” “processor,” “computer,” “machine,” “graphical user interface (GUI)” “storage medium,” “medium,” etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic network/servers, systems, processors, and GUIs limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, paragraphs 0044 [general purpose computers/processors and generic computing components and devices], 0054 [general purpose computers/processors and generic computing components and devices], 0058-0059 [general purpose computers/processors and generic computing components and devices]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Id. at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea. The dependent claims further narrow the dependent claims as they are also geared towards receiving and obtaining information/data (the data/information is mostly mathematical in nature), data analysis and manipulation to determine more data (steps are mostly mathematical concepts (calculating, regression/(and other mathematical) analysis) being used for prioritizing and tasking), the information manipulations and determinations are used to organize human activates (tasks of users to organize performance or work by the human users), and providing/displaying/outputting this determined/resultant data/information (where the result is a ranking/prioritization of task list).  The claimed invention clearly further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis/manipulation (mathematically), and further manipulating/refining/etc., the data to generate more data to perform work as a series of tasks.
The limitations of (claim 9) wherein the regression analysis of the sequence of user selections is performed using a least squares analysis [mathematical concept]; (claim 10) wherein the second priority profile further comprises a plurality of factor weights, and wherein the method further comprises: calculating, using the processor, the plurality of factor weights based on the regression analysis of the sequence of user selections [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely manipulates a known type of abstract data/information, analyzes and compares this known type of data/information; and merely recites post-solution activities; limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind; the limitations also uses mathematical concepts and mathematical values]; (claim 11) calculating weighted value for each work task of the second plurality of work tasks; and calculating a priority score of each work task of the second plurality of work tasks based on the calculated weighted value for each work task of the second plurality of work tasks [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely manipulates a known type of abstract data/information, analyzes and compares this known type of data/information; and merely recites post-solution activities; limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind; the limitations also uses mathematical concepts and mathematical values]; (claim 12) wherein the weighted value for each work task of the second plurality of work tasks is calculated based on a factor value of each work task of the second plurality of work tasks and a factor weight from the second priority profile [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely manipulates a known type of abstract data/information, analyzes and compares this known type of data/information; and merely recites post-solution activities; limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind; the limitations also uses mathematical concepts and mathematical values]; (claim 13) the plurality of priority factors comprising a task urgency, a level of business impact, and a response time specified in a Service Level Agreement (SLA) [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely manipulates a known type of abstract data/information, analyzes and compares this known type of data/information; and merely recites post-solution activities; limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind; the limitations also uses mathematical concepts and mathematical values]; (claim 14) the plurality of priority factors comprising a level of financial loss, an importance level of a task requester, and time duration since receipt of a task request [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely manipulates a known type of abstract data/information, analyzes and compares this known type of data/information; and merely recites post-solution activities; limitation, as drafted, is a simple process that]; (claim 6) wherein the instructions further cause the processor to: identify, using a task database, the second plurality of work tasks as being assigned to the user [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely manipulates a known type of abstract data/information, analyzes and compares this known type of data/information; and merely recites post-solution activities; limitation, as drafted, is a simple process that]; (claim 7)  wherein the instructions further cause the processor to: generate the first priority profile based on a user context of the user [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely manipulates a known type of abstract data/information, analyzes and compares this known type of data/information; and merely recites post-solution activities; limitation, as drafted, is a simple process that], under its broadest reasonable interpretation, covers performance of the limitation in the mind; the limitations also uses mathematical concepts and mathematical values], under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computer components. These limitations do not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely manipulates known type of abstract data/information, analyzes and compares this known type of data/information; and merely recites post-solution and extra-solution activities; limitations of the dependent claims, as drafted, under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, “processors,” “computers,” “systems,” “networks,” “graphical user interfaces (GUIs)” “storage medium/media”, etc. (other computing components), in the context of the claims, the claim encompasses obtaining data, data analysis and manipulation to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under both mathematical concepts grouping and organizing human activities grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “networks,” “processors,” “computers,” “machines,” “graphical user interfaces (GUIs)” “storage medium,” “medium,” etc.,) which are recited at a high level of generality, i.e., as generic “system,” “network,” “processor,” “computer,” “machine,” “graphical user interface (GUI)” “storage medium,” “medium,” etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic network/servers, systems, processors, and GUIs limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, paragraphs 0044 [general purpose computers/processors and generic computing components and devices], 0054 [general purpose computers/processors and generic computing components and devices], 0058-0059 [general purpose computers/processors and generic computing components and devices]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Id. at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

As per claims 2-5, claims 2-5 disclose substantially similar limitations as claims 9-12 above; and therefore claims 2-5 are rejected under the same rationale and reasoning as presented above for claims 9-12.
As per claims 16-20, claims 16-20 disclose substantially similar limitations as claims 2-7 above; and therefore claims 16-20 are rejected under the same rationale and reasoning as presented above for claims 2-7.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barak et al., (US 2013/0262475) in view of Lui et al., (US 2013/0080641), further in view of Napoli (US 2018/0225795) (Provisional Feb. 03, 2017 and Feb. 09, 2017).
As per claim 8, Barak discloses a method for prioritizing work tasks (Abstract [providing prioritized task list]), comprising: 
calculating, using a processor, a first plurality of priority scores for a first plurality of work tasks for a user, using a first priority profile of a user, wherein the first priority profile comprises weights of a plurality of priority factors (new limitation added; also see ¶¶ 0060-0063 [tasks are associated with ranking values (priority scores)…ranking values…based on…source tags…associated with the  tasks…and the associations of the user profile]; see another embodiment: ¶¶ 0069-0070 [“user profile 180 that are associated with the tasks 210…can be weighted…content sources 208a-208g associated with the tasks 210 and the associations 214 (including the additional associations) stored by the user profile 180, the ranking value of the tasks 210 can be based on the weight of the associations 214”], 0056-0058 [associations 214 of the user profile 180 further include associations between the user profile 180 and a type of the task…category of the task (e.g., approval tasks, review tasks, action tasks); and a role of a user associated with task);
generating, using the processor, a first prioritized list of work tasks for the user based on the first plurality of priority scores, (Abstract; ¶¶ 0003-0008 [prioritized task list…associated with a user profile…user profile associated with the user…tasks…ranked…ranking of tasks], 0022, 0027 [task prioritization module], 0068-0079 [tasks are ranked…user profile 180 that are associated with the tasks 210 (and the additional tasks 218) can be weighted (e.g., weighted associations)…weighted association]);
receiving, via a graphical user interface, a sequence of user selections from the first prioritized list of work tasks (¶¶ 0037 [graphical user interface…GUI], 0003-0005 [ranked list of tasks (sequenced)…display…identifying a user profile in a portal that includes one or more associations between the user profile, associated with a user, and one or more content sources; comparing, for each task of one or more tasks, the content source associated with the task and the associations stored by the user profile, the content sources providing the tasks; ranking, based on the comparison, the tasks to define a ranked list of tasks; and preparing a subset of the ranked list of tasks for display on the mobile device], 0009-0012 [user interaction with the tasks], 0061-0063, 0065 [user can interact…interactions…changing state of…tasks…additional (user) actions], 0071 [shows user selection using GUI interface], 0022, 0027, 0071-0073 [scrollable ranked list of tasks…upon selection…displayed] [As shown, the subset of the ranked list of tasks 210 displays a listing of three tasks 210; however, the subset of the ranked list of tasks 210 can include any number of tasks 210 depending upon, for example, the screen display size and/or the operating system of the mobile device 110…subset of the ranked list of tasks is prepared for display on the mobile device], 0061-0070 [task…ranking value…task prioritization module…task ranked (e.g., ordered) based on the respective ranking value.  In some embodiments, the tasks 210 are ranked based on the ranking value from a highest ranking value to a lowest ranking value…a subset of the tasks 210 are ranked…a subset of the tasks 210 are ranked that have respective ranking values above a ranking threshold], 0072-0079 [selection of tasks…selected task]); 
determining, using the processor, a priority score for each priority factor of the plurality of priority factors using an analysis of the sequence of user selections (¶¶ 0038-0048 [information always updated…constantly updated], 0061-0063 [the tasks 210 can be associated with a ranking value…tasks 210 can be ranked (e.g., ordered) based on the respective ranking value.  In some embodiments, the tasks 210 are ranked based on the ranking value from a highest ranking value to a lowest ranking value…subset of the tasks 210 are ranked…a subset of the tasks 210 are ranked that have respective ranking values above a ranking threshold.  In some embodiments, the task prioritization module 104 ranks the additional tasks], 0057 [the associations of the user profile further include associations between the user profile 180 and a type of the task…the type of the task can include a category of the task (e.g., approval tasks, review tasks, action tasks); and a role of a user associated with task (e.g., manager role (first), human resources role (second, developer role (third, etc.,))…the associations 214 of the user profile 180 are further between the user profile 180 and a type of the task for each content source…the associations 214 of the user profile 180 are further between the user profile 180 and an identification of the content source…detects which content source tags 212 are associated with the tasks 210…prioritization module 104 detects which content source tags 212 are associated with the tasks], 0064 [the ranking of the tasks…based on receiving a location of the user…[t]he location of the user…determined by using a global positioning system (GPS), Wi-Fi locations, and/or cellular telephone towers (e.g., cellular tower location triangulation)…location tags can associated with the tasks 210 (e.g., a specific GPS coordinate, a general area (e.g., a city park), a metropolitan area (e.g., Austin, Tex.), or any other location defining area)…current location of the user…compared to the location tags of the tasks…matching of the location of the mobile device 110 and the location tags (users location/area is used with ranked tasks to assign tasks to users (coordinates and area – which are a type of “weights of a plurality of priority factors”).  The users are prioritized based on their location and area (which is “priority profile of the user”) and the ranked tasks are appropriately assigned to the users (multiple priority factors are used).  When the example of paragraph 0064 is read with paragraphs 0055-0060 it is clear that the values are determined based on user information/profile to prioritize users for the ranked tasks – the paragraph 0064 example being prioritizing users based on location and matching ranked tasks to efficiently match user to tasks)], 0060 [the ranking value of the task 212 provided by the content source 208c can be based on the association count (e.g., five) of the association 214 between the user profile 180 and the content source ], 0055-0060 [associations 214 of the user profile 180 further include associations between the user profile 180 and a type of the task…category of the task (e.g., approval tasks, review tasks, action tasks); and a role of a user associated with task…associations 214 of the user profile 180 are further between the user profile 180 and a type of the task for each content source…the portal 204 detects which content source tags 212 are associated with the tasks…prioritization module…the ranking value of the task 212 provided by the content source 208c can be based on the association count (e.g., five) of the association 214 between the user profile 180 and the content source ]);
generating, using the processor, a second priority profile of the user based on the highest ranking value to a lowest ranking value.  In some embodiments, only a subset of the tasks 210 are ranked.  In some embodiments, only a subset of the tasks 210 are ranked that have respective ranking values above a ranking threshold.  In some embodiments, the task prioritization module 104 ranks the additional tasks], 0055-0057 [to prioritize the tasks 210, a user profile 180 in the portal 204 is identified that includes the associations 214 between the user profile 180 associated with a user and the content sources…content sources 208a-208g associated with the tasks 210 are compared to the associations 214 stored by the user profile…content source tags 212 associated with the tasks 210 are compared to the associations 214 of the user profile 180…a ranking value of the tasks 210 is provided…ranked based on ranking value (the tasks and priorities and rankings are all associated with the user profile); also see 0061 [a higher association count of the association 214 of the user profile 180 that is matched to a content source tag…result in higher ranking (a lower association count of the association 214 can result in a lower ranking value)] – all are part of prioritization], 0061-0062, 0057 [the associations of the user profile further include associations between the user profile 180 and a type of the task…the type of the task can include a category of the task (e.g., approval tasks, review tasks, action tasks); and a role of a user associated with task (e.g., manager role (first), human resources role (second, developer role (third, etc.,))…the associations 214 of the user profile 180 are further between the user profile 180 and a type of the task for each content source…the associations 214 of the user profile 180 are further between the user profile 180 and an identification of the content source…detects which content source tags 212 are associated with the tasks 210…prioritization module 104 detects which content source tags 212 are associated with the tasks], 0064 [the ranking of the tasks…based on receiving a location of the user…[t]he location of the user…determined by using a global positioning system (GPS), Wi-Fi locations, and/or cellular telephone towers (e.g., cellular tower location triangulation)…location tags can associated with the tasks 210 (e.g., a specific GPS coordinate, a general area (e.g., a city park), a metropolitan area (e.g., Austin, Tex.), or any other location defining area)…current location of the user…compared to the location tags of the tasks…matching of the location of the mobile device 110 and the location tags (users location/area is used with ranked tasks to assign tasks to users (coordinates and area – which are a type of “weights of a plurality of priority factors”).  The users are prioritized based on their location and area (which is “priority profile of the user”) and the ranked tasks are appropriately assigned to the users (multiple priority factors are used).  When the example of paragraph 0064 is read with paragraphs 0055-0060 it is clear that the values are determined based on user information/profile to prioritize users for the ranked tasks – the paragraph 0064 example being prioritizing users based on location and matching ranked tasks to efficiently match user to tasks)], 0060 [the ranking value of the task 212 provided by the content source 208c can be based on the association count (e.g., five) of the association 214 between the user profile 180 and the content source ], 0055-0060 [associations 214 of the user profile 180 further include associations between the user profile 180 and a type of the task…category of the task (e.g., approval tasks, review tasks, action tasks); and a role of a user associated with task…associations 214 of the user profile 180 are further between the user profile 180 and a type of the task for each content source…the portal 204 detects which content source tags 212 are associated with the tasks…prioritization module…the ranking value of the task 212 provided by the content source 208c can be based on the association count (e.g., five) of the association 214 between the user profile 180 and the content source ], 0065-0073 [see discussion above and also note that these paragraphs discuss the analysis that is happening in detail and the updating – for example, ranking of tasks altered…user interactions…define interacted tasks…additional associations between the user profile…matching content tags…comparison of the content source tags 212 that are associated with the tasks 210 to the associations 214 of the user profile…weight of the associations are stored by the user profile; and ranking value is associated with the user interactions…user interact with tasks…changing state of tasks…provide additional actions…specific to an organization…can include new tasks (based on new changes and needs)...content sources 208a-208g can be detected that are associated with the interacted-tasks…each interacted-task 216, an additional association (analogous to the associations 214) between the user profile 180 associated with the user providing the user interaction and the content source 208a-208g associated with the interacted-task 216 can be stored by the user profile…[t]o that end, the user can receive additional tasks…(updating the profile and then associating with tasks and then generating a new prioritized list of work tasks)], 0009-0014 [receiving user feedback indicating user interaction with the tasks of the subset of the ranked list of tasks to define interacted-tasks; detecting, for each interacted-task, the content source associated with the interacted-task; storing, by the user profile associated with the user providing the user feedback, for each interacted-task, an additional association between the user profile and the content source associated with the interacted-task…a ranking value to the additional task based on a type of the user interaction with the tasks…user interaction…the additional task or changing a state of the additional task…the ranking value associated with the user interaction of changing the state of the additional task…the associations are further between the user profile and a type of the task…the associations are further between the user profile and identifications of the content sources  – updating profile with the additional association after feedback], 0079-0083 [feedback is received indicating a user interaction with the tasks…for each interacted-task, the content source associated with the interacted-task is detected…for each interacted-task 216, the content source 208a-208g that is associated with the interacted-task 216 is detected…an additional association between the user profile and the content source associated…additional task…additional associations…user profile…compares the content source 208a-208g associated with the additional task 218 to the associations 214 (including the additional associations) with the user profile…task prioritization…ranking…the additional tasks – (updating profiles due to feedback and additional associations (and other needs) and then adding tasks and then re-prioritizing/re-ranking tasks)]); 
generating, using the processor, a second prioritized list of work tasks for the user based on second priority profile (¶¶ 0008-0012, 0038-0048 [information always updated…constantly updated], 0061-0063 [the tasks 210 can be associated with a ranking value.  The tasks 210 can be ranked (e.g., ordered) based on the respective ranking value.  In some embodiments, the tasks 210 are ranked based on the ranking value from a highest ranking value to a lowest ranking value.  In some embodiments, only a subset of the tasks 210 are ranked…a subset of the tasks 210 are ranked that have respective ranking values above a ranking threshold.  In some embodiments, the task prioritization module 104 ranks the additional tasks], 0057 [the associations of the user profile further include associations between the user profile 180 and a type of the task…the type of the task can include a category of the task (e.g., approval tasks, review tasks, action tasks); and a role of a user associated with task (e.g., manager role (first), human resources role (second, developer role (third, etc.,))…the associations 214 of the user profile 180 are further between the user profile 180 and a type of the task for each content source…the associations 214 of the user profile 180 are further between the user profile 180 and an identification of the content source…detects which content source tags 212 are associated with the tasks 210…prioritization module 104 detects which content source tags 212 are associated with the tasks], 0064 [the ranking of the tasks…based on receiving a location of the user…[t]he location of the user…determined by using a global positioning system (GPS), Wi-Fi locations, and/or cellular telephone towers (e.g., cellular tower location triangulation)…location tags can associated with the tasks 210 (e.g., a specific GPS coordinate, a general area (e.g., a city park), a metropolitan area (e.g., Austin, Tex.), or any other location defining area)…current location of the user…compared to the location tags of the tasks…matching of the location of the mobile device 110 and the location tags (users location/area is used with ranked tasks to assign tasks to users (coordinates and area – which are a type of “weights of a plurality of priority factors”).  The users are prioritized based on their location and area (which is “priority profile of the user”) and the ranked tasks are appropriately assigned to the users (multiple priority factors are used).  When the example of paragraph 0064 is read with paragraphs 0055-0060 it is clear that the values are determined based on user information/profile to prioritize users for the ranked tasks – the paragraph 0064 example being prioritizing users based on location and matching ranked tasks to efficiently match user to tasks)], 0060 [the ranking value of the task 212 provided by the content source 208c can be based on the association count (e.g., five) of the association 214 between the user profile 180 and the content source ], 0055-0060 [associations 214 of the user profile 180 further include associations between the user profile 180 and a type of the task…category of the task (e.g., approval tasks, review tasks, action tasks); and a role of a user associated with task…associations 214 of the user profile 180 are further between the user profile 180 and a type of the task for each content source…the portal 204 detects which content source tags 212 are associated with the tasks…prioritization module…the ranking value of the task 212 provided by the content source 208c can be based on the association count (e.g., five) of the association 214 between the user profile 180 and the content source ], 0065-0079 [ranking of the tasks 210 can be altered based on user interaction with the tasks 210.  Specifically, as mentioned above, the subset of the ranked list of tasks 210 are prepared for display on the clients 135 and/or the mobile device 110.  The user can interact with the tasks 210 of the subset of the ranked list of tasks 210 by such interactions as viewing one of the tasks 210 and/or changing a state of one of the tasks 210…[c]hanging the state of one of the tasks 210 can include, for example, approving the task 210, rejecting the task 210, postponing the task 210, responding to the task 210, or forwarding the task 210, to name but a few interactions…an organization associated with the clients 135 and/or the mobile device 110 can provide additional actions according to specific organization needs…user interaction with the subset of the ranked list of tasks 210 can be received to define interacted-tasks 216.  The interacted-tasks 216 can include any portion (e.g., subset) or all of the tasks 210 or can include new tasks (e.g., tasks not previously included by tasks 210); or can include a combination of any portion (or all) of the tasks 210 and new tasks…user can receive additional tasks…task are ranked…subset of the ranked list of tasks 210 is provided for interaction with by the user of the mobile device 110.  As shown, the subset of the ranked list of tasks 210 displays a listing of three tasks 210; however, the subset of the ranked list of tasks 210 can include any number of tasks 210 depending upon, for example, the screen display size and/or the operating system of the mobile device 110…subset of the ranked list of tasks is prepared for display on the mobile device.  For example, the tasks prioritization module 104 or the portal 204 prepares a subset of the ranked list of tasks 210 for display on the mobile device 110.  In some embodiments, the subset of the ranked list of tasks 210 can include tasks 210 having a ranking value greater than a ranking threshold], 0065-0073 [see discussion above and also note that these paragraphs discuss the analysis that is happening in detail and the updating – for example, ranking of tasks altered…user interactions…define interacted tasks…additional associations between the user profile…matching content tags…comparison of the content source tags 212 that are associated with the tasks 210 to the associations 214 of the user profile…weight of the associations are stored by the user profile; and ranking value is associated with the user interactions…user interact with tasks…changing state of tasks…provide additional actions…specific to an organization…can include new tasks (based on new changes and needs)...content sources 208a-208g can be detected that are associated with the interacted-tasks…each interacted-task 216, an additional association (analogous to the associations 214) between the user profile 180 associated with the user providing the user interaction and the content source 208a-208g associated with the interacted-task 216 can be stored by the user profile…[t]o that end, the user can receive additional tasks…(updating the profile and then associating with tasks and then generating a new prioritized list of work tasks)… comparing the content source tags 220 that are associated with the additional tasks 218 with the associations 214 (including the additional associations) of the user profile 180 can include matching the content source tags 220 with the associations 214 (including the additional associations). Matching the content source tags 220 with the associations 214 (including the additional associations) can include matching the respective associated content sources 208a-208g of the content source tags 220 and the associations 214 (including the additional associations)… tasks 210 are ranked based on the comparison of the content sources 208a-208g associated with the tasks 210 to the associations 214 stored by the user profile 180 to defined a ranked list of tasks (newly ranked list based on changes and modifications)], 0079-0083 [feedback is received indicating a user interaction with the tasks…for each interacted-task, the content source associated with the interacted-task is detected…for each interacted-task 216, the content source 208a-208g that is associated with the interacted-task 216 is detected…an additional association between the user profile and the content source associated…additional task…additional associations…user profile…compares the content source 208a-208g associated with the additional task 218 to the associations 214 (including the additional associations) with the user profile…task prioritization…ranking…the additional tasks])); and
automatically display the second prioritized list of work tasks for the user via the graphical user interface (¶¶ 0037 [graphical user interface…GUI], 0003-0005 [ranked list of tasks (sequenced)…display…identifying a user profile in a portal that includes one or more associations between the user profile, associated with a user, and one or more content sources; comparing, for each task of one or more tasks, the content source associated with the task and the associations stored by the user profile, the content sources providing the tasks; ranking, based on the comparison, the tasks to define a ranked list of tasks; and preparing a subset of the ranked list of tasks for display on the mobile device], 0071 [shows user selection using GUI interface], 0022, 0027, 0071-0073 [scrollable ranked list of tasks…upon selection…displayed] [As shown, the subset of the ranked list of tasks 210 displays a listing of three tasks 210; however, the subset of the ranked list of tasks 210 can include any number of tasks 210 depending upon, for example, the screen display size and/or the operating system of the mobile device 110…subset of the ranked list of tasks is prepared for display on the mobile device], 0061-0070 [task…ranking value…task prioritization module…task ranked (e.g., ordered) based on the respective ranking value.  In some embodiments, the tasks 210 are ranked based on the ranking value from a highest ranking value to a lowest ranking value…a subset of the tasks 210 are ranked…a subset of the tasks 210 are ranked that have respective ranking values above a ranking threshold], 0072-0079 [selection of tasks…selected task]).
Although Barak discloses all of Applicant’s above limitations, Barak discloses some of them in various separate embodiments. However, it would be obvious to one of ordinary skill in the art to include and combine the various disclosed (albeit separately) embodiments and elements of Barak to show Applicant’s claimed concept as each of those embodiments are taught by Barak itself (within the same reference) and since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Barak itself (same reference) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the single reference applied shows the ability to incorporate such concepts and features into similar systems; and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Barak does not explicitly state regression analysis being used.
Analogous art Lui discloses task prioritization and regression analysis (¶¶ 0136-0140 [prioritization of business tasks], 0190 [probabilistic approach…regression…probabilistic weighting], 0300-0309 [regression analysis shown])
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Barak regression analysis as taught by analogous art Lui in order to use known statistical prioritization concepts (mathematical) for prioritizing tasks since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Lui would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (D).
Although Lui discloses user selection and sequencing workflow/tasks (see Lui at, for example, ¶¶ 0412 [user selection…workflow…implementation of sequential graphs], 0803 [selecting…sequence…probability weights…from…user events instances (user actions/selections)]), neither Barak nor Lui explicitly state analysis of the sequence of user selections in task prioritization.
Analogous art Napoli discloses the abstract concept of including analyzing the sequence of user selections in task prioritization (Fig. 2b [and see related paragraphs – workflow designing], 4-5 [assembling sequence of tasks]; ¶¶ 0143-0144 [task GUI receiving selection (from user)…dragged into an area (by user) for assembling…sequence…ordered list (by user selection)], 0010, 0015, 0107-0108 [allow…users…to  readily and efficiently generate execution sequences…provide for a user of the WMS application 202 generating an execution sequence using the smart task configurator], 0110+ [sequence…generated…connection via a path…implemented manually by a user], 0120, 0179 [priority manager… adjustable value that can be used as a weight to a priority…priority value… prioritize and rank or re-prioritize and re-rank], 0205-0206).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Barak in view of Lui analyzing the sequence of user selections in task prioritization as taught by analogous art Napoli in order to efficiently execute tasks (using prioritization schemes) since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Napoli (using sequencing and ordering when prioritizing) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D).


As per claim 1, claim 1 discloses substantially similar limitations as claim 8 above; and therefore claim 1 is rejected under the same rationale and reasoning as presented above for claim 8.
As per claim 15, claim 15 discloses substantially similar limitations as claim 8 above; and therefore claim 15 is rejected under the same rationale and reasoning as presented above for claim 8.

As per claim 9, Barak discloses the method of claim 8, but does not state wherein: the regression analysis of the sequence of user selections is performed using a least squares analysis (note that this is a mathematical concept and as currently used is unpatentable under §101).
Analogous art Lui discloses task prioritization and performing the regression analysis of the sequence of user selections using a least squares analysis (¶¶ 0136-0140 [prioritization of business tasks], 0190-0200 [probabilistic approach…regression…probabilistic weighting], 0296 [“least-squares” modeling], 0412 [user selection…workflow…implementation of sequential graphs], 0803 [selecting…sequence…probability weights…from…user events instances (user actions/selections)], 0300-0319 [regression analysis shown in detail – line of best fit is discussed (square matrix) which is “least square” analysis], 0683)
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Barak performing the regression analysis of the sequence of user selections using a least squares analysis as taught by analogous art Lui in order to use concepts (mathematical) for prioritizing tasks since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G/TSM) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts (statistical analysis (regression analysis is a known type of statistical analysis) to determine prioritizations) of Lui would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D).
As per claim 10, Barak discloses the method of claim 8, wherein the second priority profile further comprises a plurality of factor weights, and wherein the method further comprises: calculating, using the processor, the plurality of factor weights based on the analysis of the sequence of user selections (¶¶ 0003-0008 [prioritized task list…associated with a user profile…user profile associated with the user…tasks…ranked…ranking of tasks], 0022, 0027 [task prioritization module], 0038-0048 [information always updated…constantly updated], 0061-0063 [the tasks 210 can be associated with a ranking value.  The tasks 210 can be ranked (e.g., ordered) based on the respective ranking value.  In some embodiments, the tasks 210 are ranked based on the ranking value from a highest ranking value to a lowest ranking value.  In some embodiments, only a subset of the tasks 210 are ranked.  In some embodiments, only a subset of the tasks 210 are ranked that have respective ranking values above a ranking threshold.  In some embodiments, the task prioritization module 104 ranks the additional tasks], 0061-0079 [the associations 214 (including the additional associations) stored by the user profile 180 that are associated with the tasks 210 (and the additional tasks 218) can be weighted (e.g., weighted associations)…when comparing the content sources 208a-208g associated with the tasks 210 and the associations 214 (including the additional associations) stored by the user profile 180, the ranking value of the tasks 210 can be based on the weight of the associations 214 (including the additional associations)…the more weighted an association 214 is, the more the ranking value of the task 210 (or additional task 218) can be altered…the weight of the associations 214 (including the additional associations) stored by the user profile 180 can be based on a type of user interaction (e.g., viewing one of the tasks 210 or changing the states of one of the tasks 210)…the ranking value associated with the user interaction of changing the state of the tasks 210 is greater than the ranking value associated with the user interaction of viewing the tasks 210…the type of the user interaction can further include a time duration of interaction (e.g., the more time an user interaction is can result in a heavier weighting); and how often the interaction occurs (e.g., the more often the user interacts with a task associated with a content source can result in a heavier weighting).  In some embodiments, the type of the user interaction, the time duration, and/or the frequency of the interaction can decrease the weighting of the associations 214 stored by the user profile…depicting the subset of the ranked list of tasks…subset of the ranked list of tasks 210 is provided for interaction with by the user]).
As repeatedly stated in the above claims (and repeated here), Barak does not explicitly state regression analysis being used.
Analogous art Lui discloses task prioritization and regression analysis the plurality of factor weights based on the regression analysis of the sequence of user selections (¶¶ 0136-0140 [prioritization of business tasks], 0190 [probabilistic approach…regression…probabilistic weighting], 0300-0309 [regression analysis shown], 0412 [user selection…workflow…implementation of sequential graphs], 0803 [selecting…sequence…probability weights…from…user events instances (user actions/selections)], 0683)
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Barak task prioritization and regression analysis the plurality of factor weights based on the regression analysis of the sequence of user selections as taught by analogous art Lui in order to efficiently assign tasks for task execution and use known statistical prioritization concepts (mathematical) for prioritizing tasks since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Lui would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D).
As per claim 11, Barak discloses the method of claim 8, further comprising: calculating weighted value for each work task of the second plurality of work tasks; and calculating a priority score of each work task of the second plurality of work tasks based on the calculated weighted value for each work task of the second plurality of work tasks (¶¶ 0003-0008 [prioritized task list…associated with a user profile…user profile associated with the user…tasks…ranked…ranking of tasks], 0022, 0027 [task prioritization module], 0038-0048 [information always updated…constantly updated], 0057 [the associations of the user profile further include associations between the user profile 180 and a type of the task…the type of the task can include a category of the task (e.g., approval tasks, review tasks, action tasks); and a role of a user associated with task (e.g., manager role (first), human resources role (second, developer role (third, etc.,))…the associations 214 of the user profile 180 are further between the user profile 180 and a type of the task for each content source…the associations 214 of the user profile 180 are further between the user profile 180 and an identification of the content source…detects which content source tags 212 are associated with the tasks 210…prioritization module 104 detects which content source tags 212 are associated with the tasks], 0064 [the ranking of the tasks…based on receiving a location of the user…[t]he location of the user…determined by using a global positioning system (GPS), Wi-Fi locations, and/or cellular telephone towers (e.g., cellular tower location triangulation)…location tags can associated with the tasks 210 (e.g., a specific GPS coordinate, a general area (e.g., a city park), a metropolitan area (e.g., Austin, Tex.), or any other location defining area)…current location of the user…compared to the location tags of the tasks…matching of the location of the mobile device 110 and the location tags (users location/area is used with ranked tasks to assign tasks to users (coordinates and area – which are a type of “weights of a plurality of priority factors”).  The users are prioritized based on their location and area (which is “priority profile of the user”) and the ranked tasks are appropriately assigned to the users (multiple priority factors are used).  When the example of paragraph 0064 is read with paragraphs 0055-0060 it is clear that the values are determined based on user information/profile to prioritize users for the ranked tasks – the paragraph 0064 example being prioritizing users based on location and matching ranked tasks to efficiently match user to tasks)], 0060 [the ranking value of the task 212 provided by the content source 208c can be based on the association count (e.g., five) of the association 214 between the user profile 180 and the content source ], 0055-0060 [associations 214 of the user profile 180 further include associations between the user profile 180 and a type of the task…category of the task (e.g., approval tasks, review tasks, action tasks); and a role of a user associated with task…associations 214 of the user profile 180 are further between the user profile 180 and a type of the task for each content source…the portal 204 detects which content source tags 212 are associated with the tasks…prioritization module…the ranking value of the task 212 provided by the content source 208c can be based on the association count (e.g., five) of the association 214 between the user profile 180 and the content source ], 0061-0063 [the tasks 210 can be associated with a ranking value.  The tasks 210 can be ranked (e.g., ordered) based on the respective ranking value.  In some embodiments, the tasks 210 are ranked based on the ranking value from a highest ranking value to a lowest ranking value.  In some embodiments, only a subset of the tasks 210 are ranked.  In some embodiments, only a subset of the tasks 210 are ranked that have respective ranking values above a ranking threshold.  In some embodiments, the task prioritization module 104 ranks the additional tasks], 0061-0079 [the associations 214 (including the additional associations) stored by the user profile 180 that are associated with the tasks 210 (and the additional tasks 218) can be weighted (e.g., weighted associations)…when comparing the content sources 208a-208g associated with the tasks 210 and the associations 214 (including the additional associations) stored by the user profile 180, the ranking value of the tasks 210 can be based on the weight of the associations 214 (including the additional associations)…the more weighted an association 214 is, the more the ranking value of the task 210 (or additional task 218) can be altered…the weight of the associations 214 (including the additional associations) stored by the user profile 180 can be based on a type of user interaction (e.g., viewing one of the tasks 210 or changing the states of one of the tasks 210)…the ranking value associated with the user interaction of changing the state of the tasks 210 is greater than the ranking value associated with the user interaction of viewing the tasks 210…the type of the user interaction can further include a time duration of interaction (e.g., the more time an user interaction is can result in a heavier weighting); and how often the interaction occurs (e.g., the more often the user interacts with a task associated with a content source can result in a heavier weighting).  In some embodiments, the type of the user interaction, the time duration, and/or the frequency of the interaction can decrease the weighting of the associations 214 stored by the user profile…depicting the subset of the ranked list of tasks…subset of the ranked list of tasks 210 is provided for interaction with by the user]).
As per claim 12, Barak discloses the method of claim 11, wherein the weighted value for each work task of the second plurality of work tasks is calculated based on a factor value of each work task of the second plurality of work tasks and a factor weight from the second priority profile (newly added limitation) (¶¶ 0069-0070 [the associations 214 (including the additional associations) stored by the user profile 180 that are associated with the tasks 210 (and the additional tasks 218) can be weighted (e.g., weighted associations)…when comparing the content sources 208a-208g associated with the tasks 210 and the associations 214 (including the additional associations)… ranking value of the tasks 210 can be based on the weight of the associations 214 (including the additional associations)…altered…the ranking value associated with the user interaction of changing the state of the tasks 210 is greater than the ranking value associated with the user interaction of viewing the tasks…], 0055-0057, 0003-0008 [prioritized task list…associated with a user profile…user profile associated with the user…tasks…ranked…ranking of tasks], 0022, 0027 [task prioritization module], 0038-0048 [information always updated…constantly updated], 0061-0063 [the tasks 210 can be associated with a ranking value.  The tasks 210 can be ranked (e.g., ordered) based on the respective ranking value.  In some embodiments, the tasks 210 are ranked based on the ranking value from a highest ranking value to a lowest ranking value.  In some embodiments, only a subset of the tasks 210 are ranked.  In some embodiments, only a subset of the tasks 210 are ranked that have respective ranking values above a ranking threshold.  In some embodiments, the task prioritization module 104 ranks the additional tasks], 0061-0079 [the associations 214 (including the additional associations) stored by the user profile 180 that are associated with the tasks 210 (and the additional tasks 218) can be weighted (e.g., weighted associations)…when comparing the content sources 208a-208g associated with the tasks 210 and the associations 214 (including the additional associations) stored by the user profile 180, the ranking value of the tasks 210 can be based on the weight of the associations 214 (including the additional associations)…the more weighted an association 214 is, the more the ranking value of the task 210 (or additional task 218) can be altered…the weight of the associations 214 (including the additional associations) stored by the user profile 180 can be based on a type of user interaction (e.g., viewing one of the tasks 210 or changing the states of one of the tasks 210)…the ranking value associated with the user interaction of changing the state of the tasks 210 is greater than the ranking value associated with the user interaction of viewing the tasks 210…the type of the user interaction can further include a time duration of interaction (e.g., the more time an user interaction is can result in a heavier weighting); and how often the interaction occurs (e.g., the more often the user interacts with a task associated with a content source can result in a heavier weighting).  In some embodiments, the type of the user interaction, the time duration, and/or the frequency of the interaction can decrease the weighting of the associations 214 stored by the user profile…depicting the subset of the ranked list of tasks…subset of the ranked list of tasks 210 is provided for interaction with by the user]).
As per claim 13, Barak discloses the method of claim 8, the plurality of priority factors comprising a task urgency, a level of business impact, and a response time specified in a Service Level Agreement (SLA) (¶¶ 0043 [tasks…responding to e-mails (business impact), approving documents (business impact and urgency), reviewing files, leave requests (time), purchase orders (orders have task urgency, business impact, and response time), etc.,], 0047-0048 [business and management…business enterprise (e.g., finance/accounting, manufacturing, sales and service, and customer relationship management streams of data – (SLAs))…all business functions…manage connections to outside customers and/or clients…ERP systems…end-to-end business solutions], 0051-0055).
Barak does not explicitly use the term SLA (although it is clear that ERPs and CRM mentioned in Barak and the Barak’s concept includes service level agreements).
Analogous art Lui discloses task prioritization and SLAs (¶¶ 0122 [SLA], 0136-0140 [prioritization of business tasks], 0168-0170 [SLA], 0190 [probabilistic approach…regression…probabilistic weighting], 0300-0309 [regression analysis shown]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Barak SLAs as taught by analogous art Lui since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Lui would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (D); and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (A).
As per claim 14, Barak discloses the method of claim 8, the plurality of priority factors comprising a level of financial loss, an importance level of a task requester, and time duration since receipt of a task request (¶¶ 0023-0030, 0043-0060 [financial accounting and business finance, time alerts, delays, business intelligence], 0057-0060 [type of task…category of task…manager role, human resources role, developer role; role of the user; also user-clients relationship)], 0070 [ranking value associated with the user…time duration]; note that the data/information elements are abstract in nature and do not improve technology and the claim is unpatentable under §101 too).

As per claim 6, Barak discloses the article of claim 1, wherein the instructions further cause the processor to: identify, using a task database, the second plurality of work tasks as being assigned to the user (¶¶ 0003-0008 [prioritized task list…associated with a user profile…user profile associated with the user…tasks…ranked…ranking of tasks], 0022-0030 [task prioritization module], 0038-0048 [information always updated…constantly updated], 0038-0048, 0061-0063 [the tasks 210 can be associated with a ranking value.  The tasks 210 can be ranked (e.g., ordered) based on the respective ranking value.  In some embodiments, the tasks 210 are ranked based on the ranking value from a highest ranking value to a lowest ranking value.  In some embodiments, only a subset of the tasks 210 are ranked.  In some embodiments, only a subset of the tasks 210 are ranked that have respective ranking values above a ranking threshold.  In some embodiments, the task prioritization module 104 ranks the additional tasks], 0061-0079 [the associations 214 (including the additional associations) stored by the user profile 180 that are associated with the tasks 210 (and the additional tasks 218) can be weighted (e.g., weighted associations)…when comparing the content sources 208a-208g associated with the tasks 210 and the associations 214 (including the additional associations) stored by the user profile 180, the ranking value of the tasks 210 can be based on the weight of the associations 214 (including the additional associations)…the more weighted an association 214 is, the more the ranking value of the task 210 (or additional task 218) can be altered…the weight of the associations 214 (including the additional associations) stored by the user profile 180 can be based on a type of user interaction (e.g., viewing one of the tasks 210 or changing the states of one of the tasks 210)…the ranking value associated with the user interaction of changing the state of the tasks 210 is greater than the ranking value associated with the user interaction of viewing the tasks 210…the type of the user interaction can further include a time duration of interaction (e.g., the more time an user interaction is can result in a heavier weighting); and how often the interaction occurs (e.g., the more often the user interacts with a task associated with a content source can result in a heavier weighting).  In some embodiments, the type of the user interaction, the time duration, and/or the frequency of the interaction can decrease the weighting of the associations 214 stored by the user profile…depicting the subset of the ranked list of tasks…subset of the ranked list of tasks 210 is provided for interaction with by the user], 0136-0140).
As per claim 7, Barak discloses the article of claim 1, wherein the instructions further cause the processor to: generate the first priority profile based on a user context of the user (¶¶ 0003-0008 [prioritized task list…associated with a user profile…user profile associated with the user…tasks…ranked…ranking of tasks], 0022-0030 [task prioritization module], 0038-0048 [information always updated…constantly updated], 0038-0048, 0061-0063 [the tasks 210 can be associated with a ranking value.  The tasks 210 can be ranked (e.g., ordered) based on the respective ranking value.  In some embodiments, the tasks 210 are ranked based on the ranking value from a highest ranking value to a lowest ranking value.  In some embodiments, only a subset of the tasks 210 are ranked.  In some embodiments, only a subset of the tasks 210 are ranked that have respective ranking values above a ranking threshold.  In some embodiments, the task prioritization module 104 ranks the additional tasks], 0061-0079 [the associations 214 (including the additional associations) stored by the user profile 180 that are associated with the tasks 210 (and the additional tasks 218) can be weighted (e.g., weighted associations)…when comparing the content sources 208a-208g associated with the tasks 210 and the associations 214 (including the additional associations) stored by the user profile 180, the ranking value of the tasks 210 can be based on the weight of the associations 214 (including the additional associations)…the more weighted an association 214 is, the more the ranking value of the task 210 (or additional task 218) can be altered…the weight of the associations 214 (including the additional associations) stored by the user profile 180 can be based on a type of user interaction (e.g., viewing one of the tasks 210 or changing the states of one of the tasks 210)…the ranking value associated with the user interaction of changing the state of the tasks 210 is greater than the ranking value associated with the user interaction of viewing the tasks 210…the type of the user interaction can further include a time duration of interaction (e.g., the more time an user interaction is can result in a heavier weighting); and how often the interaction occurs (e.g., the more often the user interacts with a task associated with a content source can result in a heavier weighting).  In some embodiments, the type of the user interaction, the time duration, and/or the frequency of the interaction can decrease the weighting of the associations 214 stored by the user profile…depicting the subset of the ranked list of tasks…subset of the ranked list of tasks 210 is provided for interaction with by the user], 0136-040).


As per claims 2-5, claims 2-5 disclose substantially similar limitations as claims 9-12 above; and therefore claims 2-5 are rejected under the same rationale and reasoning as presented above for claims 9-12.
As per claims 16-20, claims 16-20 disclose substantially similar limitations as claims 2-7 above; and therefore claims 16-20 are rejected under the same rationale and reasoning as presented above for claims 2-7.




Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Some of the pertinent prior art is as follows:
Brown et al., (US 2012/0266023): Provides prioritizing and assigning test scripts is provided in a testing platform configured to organize, manage, and facilitate the debugging of test scripts.  The test scripts are used in testing software modules.  The method includes receiving a plurality of test scripts, applying a predetermined set of factors to each test script, and assigning a weight value to each factor based on a relative importance of the factor.  A priority value is set for each test script based on the weighted factors, and the test script is assigned to a queue position for execution based on the corresponding priority value, where the assigned test script is associated with one or more bias factors.  The test script is then selected from the testing queue and forwarded if the bias factors indicate that requirements of the test script match corresponding bias factors of the testing individual.
Chevalier et al., (US 2015/0127565): Discusses tracking job postings in which a user shows interest.  In some embodiments, the SMP may track the jobs viewed by a user, and other implementations may allow a user to indicate that (s)he is interested in a particular type of job (e.g., by hitting an "I'm interested" button, by saving the job to a saved job list of jobs that the user may want to apply to at a later time, and/or the like).  This interest may be used by the SMP to compile a list of similar jobs to present to the candidate.  The SMP may also create a search profile for the user based on various types of jobs in which a user has shown interest.  The search profile may be used as a secondary tool when a user searches for jobs.  That is, if a user enters certain search terms, the SMP may also use the profile as a way to prioritize certain job listings over others when returning the search results to the user.
Bukovec et al., (US 2007/0266133): Provides that tasks can be selected for inclusion based on rules, such as rules relating to best practices.  The rules can be applied against network status, usage status, user profiles, and the like.  Upon selection of a user interface element in the priority task list, an appropriate user interface for accomplishing the task can be displayed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683